Mallery, J.
(concurring)—The respondents, because of their ill will, are deliberately trying to injure the appellant. The rule that one who intentionally or negligently injures another must respond in damages, is the cornerstone of the law of torts, and is as old as the common law itself.
I concur in the result of the opinion because the record herein does not establish that the respondents have succeeded or are about to succeed in their purpose. Their future success or the eminent likelihood thereof will render them amenable to the remedies of the law.